The rationale of State v. Thomas (1980), 61 Ohio St. 2d 254
[15 O.O.3d 262], certiorari denied (1980), 449 U.S. 852, appears to me to be equally valid when applied to a special proceeding affecting a substantial right of the appellant.
The majority, in finding this appeal was not taken from a final appealable order, distinguished State v. Eberhardt (1978),56 Ohio App. 2d 193 [10 O.O.3d 197], which I believe to be controlling and not distinguishable in principle.
If the legislature determined that an accused should be discharged if not tried within the scope of R.C. 2945.71, it would not follow that such accused would have to be tried in order to raise the issue.
While I share the concerns of the majority for the effect of piecemeal appeals upon the administration of criminal justice, I feel such are beyond the province of this court.